DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255) and Kang (US 2015/0057391).
Regarding claim 1, WO’489 teaches a pneumatic tire for trucks and buses and see annotation of FIG. 3 below. 

    PNG
    media_image1.png
    456
    817
    media_image1.png
    Greyscale

WO’489 does not state a ratio of a distance in the axial direction from an outer edge of the shoulder circumferential groove to a boundary between the groove wall portion and the cap portion on an outer surface of the shoulder land portion, to a width in the axial direction of the shoulder land portion is not less than 20% and not greater than 30%; however, this claimed ratio in the tire of WO’489 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because WO’489 teaches w/W ≈ 0.15 to 0.3 (page 9). 
WO’489 does not recite wear resistance indexes obtained by the improved Lambourn abrasion test specified in JIS K6264-2.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’489 with “wear resistance indexes of the groove wall portion and the cap portion obtained by the improved Lambourn abrasion test specified in JIS K6264-2, the wear resistance index of the groove wall portion is lower than the wear resistance index of the cap portion” since WO’489 teaches a modulus of elasticity for a groove lining (groove wall portion) is less than approximately 80% of a modulus of elasticity of the remaining tread (cap tread), JP’255 teaches a pneumatic tire for trucks and buses comprising a tread including circumferential grooves wherein low abrasion resistance rubber 15 (groove wall portion) has an abrasion resistance that is lower than that of the tread rubber 12 (cap tread) for the benefits of side abrasion 
Regarding claim 2, the claimed ratio would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’489 teaches w/W ≈ 0.15 to 0.3 (page 9) and FIG. 3 of WO’489 illustrates the width w being substantially the same at half of the depth of the shoulder circumferential groove.
Regarding claim 3, the claimed ratio would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’255 teaches 1.1 ≤ H/L ≤ 1.4 which corresponds to the claimed ratio as 71.4%-90.9% (for example: 1/1.4 x 100 = 71.4%).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255) and Kang (US 2015/0057391), as applied to claim 1, further in view of US’392 (US 2004/0069392). 
Regarding claim 4, WO’489 is silent to the claimed ratio of a thickness of the tire at a bottom of the middle circumferential groove to a thickness of the tire at a bottom of the shoulder circumferential groove is not less than 1.0 and not greater than 1.3 because US’392 teaches Tmin/Tc = 0.92 to 0.97 and Kmin/Kc is 0.97 to 0.998 (abstract) to improve grounding surface shape and equalizing wear ([0008]) and official notice is taken that it is well-known in the tire art to provide a heavy duty tire with a carcass having uniform thickness, an inner liner having uniform thickness, and circumferential grooves having the same depth.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255), Kang (US 2015/0057391) and US’392 (US 2004/0069392), as applied to claim 4, further in view of Atake (US 2014/0332133). 
Regarding claim 5, WO’489 does not recite the claimed radius of curvature relationship.  However, Atake teaches a heavy-duty tire comprising a tread with a curvature radius R1 at the center region of the tread and a curvature of radius R2 at the shoulder region of the tread wherein R2/R1 is 0.2-0.5 (corresponding claimed ratio range is 2-5) for suppressing shoulder step down wear and triangular wear (abstract). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255) and Kang (US 2015/0057391), as applied to claim 1, further in view of Maruoka (US 2010/0269967).
Regarding claim 6, WO’489 is silent to the claimed belt structure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’489 with the claimed belt since Maruoka teaches a heavy-duty tire for buses comprising a tread having circumferential grooves and a belt structure wherein the claimed end of a contact surface is located within an axial width of a shoulder rib and GW ranges from 5 mm to 17.0 mm ([0039], [0040]).      
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255) and Kang (US 2015/0057391), as applied to claim 1, further in view of Ito (US 7,878,228).
Regarding claim 7, WO’489 does not recite a ratio of the width in the axial direction of the shoulder land portion to a width in the axial direction of the tread surface is 16-22%; however, this claimed ratio would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ito teaches a pneumatic tire for trucks and buses and discloses a width LW3 of a shoulder rib is 43 mm and a tread width is 220 mm, teaching a claimed ratio = 43/220 x 100 = 19.5% and providing . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO’489 (WO 99/37489) in view JP’255 (JP 2009-096255) and Kang (US 2015/0057391), as applied to claim 1, further in view of Hamanaka (US 2018/0281523). 
Regarding claim 8, WO’489 is silent to disclosing a nominal aspect ratio of a heavy-duty tire.  However, it would have been obvious to one of ordinary skill in the skill in the art before the effective filing date of the claimed invention to provide the heavy-duty truck tire of WO’489 having an nominal aspect ratio of 70% or less because Hamanaka teaches a known tire size of a heavy-duty tire for a truck or a bus is 315/60R22.5 which as a nominal aspect ratio of 60%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/19/2022